USCA11 Case: 20-13655   Date Filed: 08/25/2021   Page: 1 of 7



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13655
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:20-cv-22531-UU



ALEIDA LANZA,

                                             Plaintiff - Appellant,

versus

STATE OF FLORIDA,
GOVERNOR OF THE STATE OF FLORIDA,
in his official capacity,
ATTORNEY GENERAL, STATE OF FLORIDA,
in her official capacity,
SURGEON GENERAL, STATE OF FLORIDA,
in his official capacity,
HCA, INC.,
AFFILLIATE ASSET SOLUTIONS, LLC.,
a foreign (Delaware) subsidiary of Pendrick
Capital Partners Holdings, LLC, et al.,

                                             Defendants - Appellees.
          USCA11 Case: 20-13655        Date Filed: 08/25/2021      Page: 2 of 7



                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (August 25, 2021)

Before MARTIN, BRANCH, and LAGOA, Circuit Judges.

PER CURIAM:

      Aleida Lanza, proceeding pro se, appeals the district court’s order denying

her motion to vacate the dismissal of her civil complaint and request to file a second

amended complaint after she failed to comply with the district court’s amendment

orders and then failed to raise new grounds to re-open her case. Lanza does not deny

that her filing was untimely but argues that the district court erred in denying her

motion to amend her complaint and dismissing her complaint with prejudice because

her proposed second amended complaint satisfied Rule 8 and Rule 20 of the Federal

Rules of Civil Procedure as ordered by the district court. She also states that she

pled a plausible excuse for her delays in filing, stating that her electronic equipment

was damaged in a lightning storm. For the reasons explained below, we conclude

that the district court did not abuse its discretion and affirm.

I.    PROCEDURAL BACKGROUND

      On June 19, 2020, Lanza filed a ninety-four-page complaint against dozens of

businesses and individuals, including Florida state officials, health care providers,


                                            2
          USCA11 Case: 20-13655       Date Filed: 08/25/2021    Page: 3 of 7



and the University of Miami. The district court, sua sponte, dismissed the complaint

without prejudice and denied as moot all pending motions to dismiss. The dismissal

order explained that the complaint was a shotgun pleading that failed to meet Federal

Rule of Civil Procedure 8’s “short and plain statement” requirement because the

complaint “is confusing, rambling, and any factual allegations are untethered from

the elements of any causes of action.” For example, the district court found that

“Lanza’s claims for breach of contract in Counts III and IV are . . . unsupported by

more than vague and scattershot ‘mere conclusory statements.’” The district court

further stated that “the Complaint is rife with pleading deficiencies, so much so that

basic comprehension of the document teeters on the edge of impossible. In many

cases, Lanza does not even tie the threadbare recitals of the elements of a cause of

action to specific defendants.”

      The district court also found that the complaint ran afoul of Federal Rule of

Civil Procedure 20’s requirements for joinder of parties. For example, the district

court found that Lanza did not establish “that her claim for breach of contract against

the University of Miami (Count III) arises from the same transaction or occurrence

as her claim for broad injunctive relief against the State of Florida (Count II).

Similarly, there is no indication that there are questions of law or fact common to

those defendants.”




                                          3
          USCA11 Case: 20-13655        Date Filed: 08/25/2021     Page: 4 of 7



      The dismissal order granted Lanza leave to amend the complaint by

September 1, 2020. It also required that any amended complaint “allege[] SPECIFIC

FACTS     supporting    her    cause   of   action,   contain[]    NO    REPETITIVE

CONCLUSORY ALLEGATIONS, and otherwise fully compl[y] with the

requirements of Federal Rules of Civil Procedure 8 and 20.” (emphasis in original)

The district court warned Lanza that the case may be dismissed without additional

warning if Lanza did not file a complaint that complies with the relevant Federal

Rules of Civil Procedure by the time specified.

      On the September 1, 2020, deadline, Lanza filed a motion for a seventy-two-

hour extension to file her amended complaint because a lightning strike damaged

her internet router, interfering with her ability to research and write the complaint.

The next day, the district court granted the motion and allowed Lanza until

September 4, 2020, to file an amended complaint. That order also emphasized that

any amended complaint must comply with Rules 8 and 20. The district court also

explained that no further extensions would be granted.

      Lanza missed that deadline, and the district court ordered that the case be

closed and judgment be entered. 1 On September 18, 2020, Lanza filed a motion to

vacate the order of dismissal, reopen the case, and allow her to file an amended



      1
        Lanza did file an unsigned 168-page amended complaint on September 4, 2020.
However, Lanza later explained that this was not the document that she intended to file.
                                            4
          USCA11 Case: 20-13655       Date Filed: 08/25/2021   Page: 5 of 7



complaint. In the motion, Lanza argued that she was unable to rewrite the complaint

in time due to lighting causing damage to her electrical equipment. The same day,

Lanza filed a 210-page proposed second amended complaint. On September 22,

2020, the district court denied the motion to reopen the case, concluding that “the

Court dismissed Plaintiff’s Complaint for failure to comply with this Court’s August

10 Order and for failing to file an amended complaint even with an extension of

time” and that “Plaintiff has raised no new grounds for the Court to consider, and

the Plaintiff may not now forcibly reopen this case.” This timely appeal followed.

II.    STANDARD OF REVIEW

       We review a denial of a motion to vacate under Federal Rule of Civil

Procedure 60 for an abuse of discretion. Waddell v. Hendry Cnty. Sheriff’s Office,

329 F.3d 1300, 1309 (11th Cir. 2003). A showing of “mistake, inadvertence,

surprise, or excusable neglect” is required to vacate a final judgment or order. Fed.

R. Civ. P. 60(b)(1). We also review a denial of leave to amend for an abuse of

discretion. Burger King Corp. v. Weaver, 169 F.3d 1310, 1319 (11th Cir. 1999).

III.   ANALYSIS

       Although dismissal with prejudice is a drastic remedy, “[t]he court’s power to

dismiss is an inherent aspect of its authority to enforce its orders and insure prompt

disposition of lawsuits.” Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985).

Because dismissal is an extraordinary remedy, “[p]rior to dismissing an action on its


                                          5
          USCA11 Case: 20-13655        Date Filed: 08/25/2021    Page: 6 of 7



own motion, a court must provide the plaintiff with notice of its intent to dismiss and

an opportunity to respond.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1248

(11th Cir. 2015); see also Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)

(“While dismissal is an extraordinary remedy, dismissal upon disregard of an order,

especially where the litigant has been forewarned, generally is not an abuse of

discretion.”).

      The district court’s order dismissing the original complaint explained the

complaint’s deficiencies and the consequences for not rectifying those deficiencies

within the time specified.     Specifically, the district court made clear when it

dismissed the complaint that dismissal might be forthcoming should Lanza not file

a compliant amended complaint by the deadline. Following that order, the district

court entered another order after Lanza filed a motion seeking a seventy-two-hour

extension to file her amended complaint because a lightning strike damaged her

internet router. The district court’s order granting the extension explicitly stated that

no further extensions would be granted and further made clear that any amended

complaint must comply with Rules 8 and 20 of the Federal Rules of Civil Procedure.

       Because Lanza missed both the filing deadline and the pleading she

eventually filed—a proposed second amened Complaint—failed to comply with

Rules 8 and 20 of the Federal Rules of Civil Procedure, we cannot conclude that the

district court abused its discretion in denying Lanza’s motion to vacate the dismissal


                                           6
          USCA11 Case: 20-13655      Date Filed: 08/25/2021   Page: 7 of 7



of her civil complaint and request to file a second amended complaint. First, Lanza’s

motion failed to present a valid ground to justify vacating the district court’s

dismissal. Second, Lanza’s conduct in this case exhibited a pattern of delay and

willful conduct in pleading a valid claim, suggesting that a sanction lesser than

dismissal would be an insufficient remedy. Additionally, as the district court had

properly dismissed Lanza’s complaint, her proposed second amended complaint—

filed after the expiration of the district court’s amendment deadline—was an

unauthorized filing.

      Given Lanza’s failure to comply with the district court’s amendment orders

as well as the proposed second amended complaint’s arguable failure to comply with

the district court’s instruction that any amended complaint comply with Rules 8 and

20, we cannot conclude that the district court abused its discretion in denying

Lanza’s motion to vacate the dismissal of her civil complaint and request to file a

second amended complaint. We therefore affirm the district court.

      AFFIRMED.




                                         7